Citation Nr: 1511181	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating, in excess of 10 percent, for bilateral hearing loss.  

3.  Entitlement to service connection for a lumbar spine disorder. 

4.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran is currently unable to work.  Therefore, as the issue of TDIU has been raised, it is considered part and parcel of the increased rating claims, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.

FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  sleep problems; avoidance issues; suspiciousness; irritability; impaired abstract thinking; problems with concentration; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.

2.  Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level III hearing impairment in the right ear and no worse than Level III in the left ear.

3.  The more probative evidence fails to demonstrate that the Veteran has a lumbar spine disability that is related to his active duty service.

4.  The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an increased rating, in excess of 10 percent, for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

3.  The criteria for the establishment of service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In an October 2010 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  

With regard to the Veteran's claims for bilateral hearing loss and PTSD, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners"  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

I.  PTSD

The Veteran's PTSD is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning. Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the current severity level of his PTSD warrants a 50 percent rating.  The evidence shows that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as:  sleep problems; avoidance issues; suspiciousness; irritability; impaired abstract thinking; problems with concentration; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, the July 2010, June 2011, and October 2012 VA examinations noted that the Veteran was not employed; however, each examiner noted that his lack of employment was the result of physical limitations, rather than his psychiatric symptoms.  The three VA examinations each noted that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The July 2010 VA examination noted the Veteran had worked construction with heavy equipment for 32 years before he had to stop working as a result of knee and back problems.  It was noted the Veteran had only mild to moderate functional impairment as a result of his PTSD.  The June 2011 VA examination noted that the Veteran reported he had not worked since 1981.  He further reported he stopped working because he lost his driver's license as a result of multiple citations for driving under the influence of alcohol.  The examiner assessed that the Veteran was employable from a mental health perspective.  The October 2012 VA examiner noted that the Veteran had not worked since 1985 and had stopped working because of his back problems.  The examiner noted that the Veteran displayed moderate symptoms of functional impairment, but remained employable from a mental health perspective.  An August 2012 private examination noted that the Veteran reported that he did not have any interpersonal issues when he did work because he mostly worked alone.  The Veteran denied leaving any jobs because of emotional or behavioral issues.  The Veteran did note that his PTSD affected his ability to concentrate and get along with others.  The private examiner determined that the Veteran had occupational impairment with deficiencies in most areas, including work, judgment, thinking, and adapting to stressful circumstances.

With respect to social impairment, the July 2010, June 2011, and October 2012 VA examinations noted that the Veteran had been married and divorced three times with no children.  The July 2010 VA examination noted that the Veteran was still friends with his most recent ex-wife, whom he still saw several times per week.  He reported they had only divorced because his irritability made it hard to live together.  It was noted that the Veteran cared for his 83 year old mother and maintained relationships with his siblings, nieces, and nephews.  It was noted he would withdraw and isolate when he became irritable which caused conflict, tension, and temporary disruption in his relationships, but it did not prevent him from sustaining them.  Indeed, the Veteran showed an increasing ability to cope with his ongoing symptoms.  The Veteran did report that he avoided crowds because they made him irritable and he was worried that he would be unable to control his temper.  The June 2011 VA examination noted that the Veteran reported being close to all of his siblings because they all had to pull together to care for their mother.  He reported a few friends outside of family that he visited occasionally.  He also reported that he did some trading in the community and engaged in casual, friendly, interactions while doing so.  He reported that he had some solitary hobbies and he participated in some household chores, but that generally his niece cleaned his house, his nephew mowed his lawn, and his sister did most of his shopping.  The October 2012 VA examination noted that the Veteran lived alone with no current relationship, but that he had a couple of friends.  He reported that he did not go out often as a result of physical limitations.  The examiner noted that the Veteran had diminished interest and social detachment, but that he felt a strong love for his family.  An August 2012 private examination noted that the Veteran had been married and divorced three times because he could not be around people due to his temper.  It was further noted that his interpersonal relationships were unstable as a result of anger issues and alcohol problems.  The private examination did not note anything regarding the Veteran's relationships with his family.  

The July 2010 VA examination noted that the Veteran stated he had sporadic depressive symptoms as well as some irritability.  It was noted that the Veteran practiced avoidance of anything that caused him to become irritable.  It was noted he had mild to moderate psychosocial impairment because he had reasonable impulse control which he displayed through his practice of avoiding any triggers that might make him irritable.  The Veteran reported some mild concentration problems if preoccupied.  He reported significant sleep problems resulting from intrusive thoughts and nightmares.  He reported anxiousness and suspiciousness.  The examiner noted that the Veteran had good coping skills and seemed able to avoid any triggers, such as crowds.  He noted that despite his irritability issues, they did not interfere with his ability to maintain relationships with people.  

The June 2011 VA examination noted that the Veteran was anxious and had serious sleep issues including an inability to sleep for very long at night which led to daytime sleepiness.  The Veteran stated that he had nightmares and intrusive thoughts.  The examiner noted that the Veteran was isolative with fair impulse control as a result of his avoidance.  There was no evidence that the Veteran had outbursts of violence as a result of any problems with irritability.  

The October 2012 VA examination noted that the Veteran had recurrent nightmares which made it difficult to sleep.  It was noted that the Veteran had diminished interests and that he practiced avoidance of any stimuli that would irritate him.  He did have irritability problems, a restricted range of affect, suspiciousness, and hypervigilance.  The examiner determined that the Veteran had moderate symptoms.  

The August 2012 private examination noted that the Veteran presented as pressured, impatient, brusque, and humorless.  The Veteran reported that he had some anger issues, that he particularly did not like to wait in waiting rooms and that his current mood was "not too good".  The Veteran also noted that normally his mood was "fairly good".  The Veteran exhibited a diminished affect.  The Veteran reported sleep problems resulting from nightmares and avoidance issues.  It was noted that the Veteran's speech was coherent with mildly impaired abstract thinking.  The Veteran's memory was noted to be intact.  He stated that he did not have any issues with panic attacks, but he was sometimes, "just nervous".  The Veteran noted issues with sadness, but reported no suicidal intent or ideation.  

This medical evidence is also supported by the Veteran's range of GAF scores from 47 to 60, which indicates a range from some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers) to some serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The GAF score of 47 associated with more serious symptoms was provided by the private examiner.  The evidence more accurately supports the GAF scores provided by the VA examiners which all indicate that the Veteran displays more moderate symptoms.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with reduced reliability and productivity due to such symptoms as:  sleep problems, avoidance issues, some problems with concentration, impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  The Board finds the Veteran's symptoms of his PTSD do not warrant higher than the currently assigned 50 percent disability evaluation, for the entire appeal period.  38 C.F.R. § 4.130, DC 9411.

Specifically, the next higher, 70 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Additionally, the Veteran's PTSD does not warrant a 100 percent rating as his PTSD is not manifested by total occupational and social impairment.  While the Veteran did have irritability issues, there was no evidence that he had impaired impulse control with periods of violence.  Indeed, it was noted in the July 2010 VA examination that the Veteran avoided situations which might trigger his irritability demonstrating good coping skills as well as impulse control.  There was no evidence of obsessional rituals, neglect of appearance, continuous panic, or disorientation of any kind.  There was no evidence of impairment of thought, communication, or speech.  The Veteran did not have delusions or hallucinations.  Finally, there was no evidence of suicidal or homicidal ideation.  Therefore the Veteran is not entitled to a 70 or 100 percent disability rating for his PTSD at any time during the appeal period.  Id.  

With regard to social and occupational impairment, there was no evidence that the Veteran had total social impairment or social impairment with deficiencies in most areas.  The record indicated that the Veteran had good relationships with his siblings, nieces, and nephews. The record also indicated that he had some friends outside of family.  It was even noted that he maintained a friendly relationship with his most recent ex-wife for many years after their divorce.  Indeed, it was noted multiple times at his VA examinations that despite his irritability problems, he maintained good relationships because of his coping skills and his awareness of when he needed to be alone to avoid irritability issues.  Additionally, the Board notes that while the Veteran was not working at the time of any of the examinations, he stated that he stopped working as a result of his physical limitations including knee, back, and shoulder pain.  The July 2010, June 2011, and October 2012 VA examiners all noted that the Veteran's PTSD alone would not prevent him from working.  

The Board acknowledges the August 2012 private examiner's opinion that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, not even the examiner's own examination report bears this out.  With regard to social impairment, while the examiner noted the Veteran was married and divorced three times because he could not get along with his ex-wives, there was no mention of any interpersonal interaction with other family members or friends as noted in each of the other VA examinations.  With regard to occupational impairment, the examiner noted that the Veteran stated that he did not stop working as a result of emotional or behavioral problems, even if he did have some trouble concentrating and getting along with others.  There was no mention of his physical limitations and their effect on his ability to work.  Finally, the examiner did not find that the Veteran's PTSD manifested in any of the symptomatology associated with a 70 or 100 percent rating.  In this regard there were no speech problems, abstract thinking was only moderately impaired, memory was intact, no suicidal or homicidal intent, no evidence of continuous panic, no obsessions or compulsions, no hallucinations or illusions, judgement and insight were average, and his associations were relevant.  Therefore the Board finds that the examination does not support an evaluation higher than a 50 percent disability rating.

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD. 

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned 50 percent rating is appropriate for the entire appeal period. 

II.  Bilateral Hearing Loss

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2014), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2014).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85 (2014), Diagnostic Code 6100.  The Veteran contends that his hearing loss is more severe than the currently assigned noncompensable rating.

In an October 2010 VA audiological examination, the Veteran exhibited the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
45
60
75
85
LEFT
15
40
65
75
85

The average puretone threshold decibel loss was 66.25 in the right ear, and 66.25 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level III hearing acuity bilaterally.  Such designations equate to a noncompensable evaluation.

A May 2013 VA audiological assessment revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
75
90
LEFT
15
40
65
75
90

The average puretone threshold decibel loss was 67.5 in the right ear and 67.5 in the left ear.  Speech audiometry (Maryland CNC) revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear.  The results in this evaluation reveal that the Veteran's hearing loss was manifested by no more than level III hearing acuity bilaterally.  Such designations equate to a noncompensable evaluation.

Applying the findings of the October 2010 and December 2012 VA examinations to the rating criteria for hearing impairment, the Board finds that the criteria for an increased rating in excess of 10 percent for bilateral hearing loss have not been met.  As previously noted, the Veteran manifested an average puretone threshold of 66.25 dB, with an 84 percent speech discrimination bilaterally, in the October 2010 VA evaluation.  In the December 2012 VA audiological evaluation the Veteran manifested an average puretone threshold of 67.5 dB, with a 84 percent speech discrimination bilaterally.  Reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be no more than a Level III and his left ear hearing loss to be no more than a Level III in the two audiological examinations.  Such designations equate to a noncompensable rating, at most, for the entire appeal period.  See 38 C.F.R. § 4.85(f) (2013).  While the Board notes that the results of the October 2010 and December 2012 VA examinations only meet the requirements for a noncompensable rating, the Veteran's 10 percent rating for his bilateral hearing loss has been in place for 20 or more years, therefore, while the Veteran's VA examinations showed improvement in the Veteran's hearing, according to 38 C.F.R. § 3.951, ratings in effect for 20 years are protected from reduction.

As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently addressed by the Veteran's 10 percent rating disability rating.  Therefore, the claim for entitlement to an increased rating in excess of 10 percent must be denied.

The Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, the clinical findings reported on examination are more probative than the Veteran's statements and ultimately, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected bilateral hearing loss.

C.  Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment or interference with employment over and above that which is already contemplated in the assigned schedular ratings.
The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Additionally, the issue of a TDIU is further discussed below.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II.  Service Connection

The Veteran seeks service connection for a lumbar spine disability.  There is no competent, probative evidence linking his claimed disorder to military service and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran is currently diagnosed with arthritis in his lumbar spine.  As such, the Veteran has a current disability as required by 38 C.F.R. § 3.303.  The Veteran's service treatment records, however, do not contain any complaints of back pain and his August 1968 separation Report of Medical Examination is negative for any back problems.  Moreover, the Veteran affirmatively reported on his August 1968 separation Report of Medical History that he had never had and did not currently have any recurrent back pain.  

In an October 1, 2012 DRO hearing, the Veteran testified that he hurt his back in service when he was lifting 90-pound shells.   He indicated that he was then assigned to light duty and that the back never got better.  He also testified that he "re-aggravated it some time in the 1980s."  

The Veteran was afforded a VA examination on October 22, 2012.  The Veteran stated at that examination that he injured his back after service while working with heavy equipment.  He further stated that he was unaware of any in-service injury that would have caused his back problems.  The examiner determined that the Veteran's back condition was less likely than not incurred in or caused by the Veteran's active duty service because even the Veteran could not think of an event or injury in service that would have caused his back pain and indeed the Veteran associated his back pain with an injury that happened post service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In the instant case, neither the lay evidence nor the medical evidence supports the Veteran's claim for service connection.  The Veteran stated at his October 2012 VA examination that his back problems are the result of a post-service injury and not the result of an in-service injury or incident.  He further associated his back problems with a post-service injury.  Given the absence of reported back pain in service and affirmative denial of back pain upon separation from service, the October 2012 VA examiner found that the Veteran's lumbar spine disability is not the result of his active duty service.  Moreover, the Veteran's October 1, 2012 DRO testimony is patently inconsistent with both his statements during the October 22, 2012 VA examination, and his statements and the findings present in his separation Report of Medical Examination and Report of Medical History. 

Accordingly, given the record before it, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a lumbar spine disability must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

IV.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for PTSD evaluated as 50 percent disabling and bilateral hearing loss evaluated as 10 percent disabling; with a combined rating of 60 percent.  The assigned combined evaluation of 60 percent for the Veteran's service-connected disabilities fails to meet the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a). 

Where the percentage requirements in §4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).

The Veteran, in his 2007 VA Form 21-8940, Veteran's Application for Increased Compnsation Based on Unemployability, indicated that his hearing and back prevented him from securing or following any substantial gainful occupation.  claimed that he had become too disabled to work in 1993.  He indicated that he had worked in construction as an equipment operator.  The Veteran reported that he had completed high school. 

In the instant case, the record fails to demonstrate that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  In this regard, the Board notes that the July 2010, June 2011, and October 2012 VA examiners all noted that the Veteran's PTSD did not prevent him from working.  The July 2010 VA examiner noted the Veteran was not assessed to be unemployable due solely to his PTSD.  The July 2011 VA examiner noted that the Veteran was employable from a mental health perspective.  Finally, the October 2012 VA examiner noted that the Veteran's PTSD would only cause an occasional decrease in work efficiency, which the Board notes is contemplated by his currently assigned 50 percent rating for his PTSD.  Additionally, the October 2012 VA audiological examiner also noted that Veteran's service-connected hearing loss would not cause him to be unemployable.  Further, the Board notes that but for his protected rating, the results of the October 2010 and December 2012 VA hearing loss examinations only meet the requirements for a noncompensable rating.  Moreover, even the Veteran has stated multiple times that he had to stop working as a result of his nonservice-connected physical disabilities, including his back, knees, and shoulders.  This is also supported by the Veteran's 2007 statement that he could not work do in part to his back, which is not service-connected.  

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, consistenT with the Veteran's high school education and work in the construction industry, separately or in combination, do not render him unable to secure or follow substantial gainful employment.  Therefore, entitlement to a TDIU must denied.  38 C.F.R. § 4.16 (2014).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is not entitled to a TDIU.

Although the Board is sympathetic to the Veteran's claims and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations. Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

An increased rating in excess of 10 percent for bilateral hearing loss is denied.

An increased rating in excess of 50 percent for PTSD is denied.

Service connection for a lumbar spine disorder, is denied.

A TDIU is denied.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


